1940 Duke Street
Alexandria, VA 22314

In re Application of: 	 :
Yusuke Usami et al.	 :	DECISION ON PETITION
Application No. 16/579,410	 :	UNDER 37 C.F.R. § 1.181
Filed: September 23, 2019	 :	
For: CONVEYING SYSTEM		      :
        		

This is a decision in response to the petition filed on January 19, 2021 under 37 C.F.R. § 1.181 requesting consideration of Document AW cited in the Information Disclosure Statement (IDS) filed on September 23, 2019.  

The petition is DISMISSED as moot.


BACKGROUND

A review of the application file shows that:
 
On September 23, 2019 an IDS was filed.
On June 30, 2020 a Non-Final Office action was mailed.  In an attachment to the Non-Final Office action the Examiner indicated that each reference in the September 23, 2019 IDS was considered except for Document AW.
On July 20, 2020 a second IDS was filed.
On November 4, 2020 a Notice of Allowance was mailed.  In an attachment to the Notice of Allowance, the Examiner indicated that all references in the July 20, 2020 IDS were considered.
On January 19, 2021 the instant Petition was filed.
On February 17, 2021 a Communication was mailed to Applicant.  This Communication shows that each reference (including document AW) from the September 23, 2019 IDS was considered by the Examiner.


DECISION

In the January 19, 2021 instant petition, Petitioner asserts that the IDS filed on September 23, 2019 was timely filed in accordance with the guidelines of 37 CFR §§ 1.97-1.98.  Therefore, Petitioner requests full consideration of document AW cited in the IDS.

A review of the record indicates that since the filing of the instant petition, a Communication was mailed to Applicant on February 17, 2021.  The February 17, 2021 Communication shows that all references from the September 23, 2019 IDS (including the AW reference) have been fully considered by the Examiner.  Additionally, the September 23, 2019 IDS has been signed by the Examiner.  Therefore, Applicant’s request for consideration of document AW from the IDS filed on September 23, 2019 is considered moot.

Any inquiry regarding this decision should be directed to Joseph Rocca, Quality Assurance Specialist, at (571) 272-5191.


SUMMARY:  The petition is DISMISSED as moot.
                                                                                                                                                                                                       


/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        					
Wendy Garber, Director
Technology Center 3600
(571) 272-5150

WG/jr: 02/17/2021